     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-01457
     Donyell Dominique Wilkins,                       )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )    (ECF No. 10)
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17           IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from March 19, 2020 to April 20, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   LETTER BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22           This is Plaintiff’s first request for an extension of time. Counsel acknowledges the
23   extension is after the due date of 3/19/2020 and apologizes to the Court and Defendant. Good
24   cause exists for this request.
25           Due to the ongoing pandemic with COVID-19 and the various executive orders
26   throughout Fresno County and now the State of California, along with the recommendations for
27   Social Distancing, Plaintiff’s Counsel is operating with very limited staff, and on certain days,
28   from his home. The Office of Hearings Operations is still conducting telephonic hearings. As it



                                                  1
 1   is required to continue the normal day-to-day tasks involved in developing cases and the
 2   requirements of the five-day rule related to submission of evidence to the Administrative Law
 3   Judge which is imposed under 20 CFR § 404.935, Counsel must still continue normal operations
 4   but with a significantly reduced level of support.
 5          Counsel was already dealing with an unusual increase of administrative hearings before
 6   the Pandemic was declared. Counsel had planned for additional staff to assist with the
 7   administrative work; however, with the Distancing requirements, that additional staff is no
 8   longer feasible. The week of 3/16/202, Plaintiff’s counsel had 10 administrative hearings, one
 9   federal court hearing, and 11 pre-hearing telephonic conferences with clients. The week of
10   03/22/2020, Plaintiff’s Counsel had seven administrative hearings, 10 hearing preparation
11   appointments with claimants, seven letter briefs, one reply brief and two opening briefs due. The
12   week of 03/29/2020, Plaintiff’s Counsel had 13 administrative hearings, 31 hearing preparation
13   appointments with claimants, 4 letter briefs,2 reply briefs and 5 opening briefs due. Each of the
14   administrative hearings also requires administrative hearing briefs with a full summary of the
15   medical records and legal arguments.
16          As a result of the above, Plaintiff’s Counsel requires this extension to submit her letter
17   brief to defendant.
18          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
19   and Court for any inconvenience this may cause.
20
                                            Respectfully submitted,
21
22   Dated: March 27, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

23
                                       By: /s/ Jonathan Omar Pena
24
                                          JONATHAN OMAR PENA
25                                        Attorneys for Plaintiff

26
27
     Dated: March 27, 2020                  MCGREGOR W. SCOTT
28                                          United States Attorney



                                                  2
        DEBORAH LEE STACHEL
 1
        Regional Chief Counsel, Region IX
 2      Social Security Administration

 3
     By: */s/ Marcelo N. Illarmo
 4
        MARCELO N. ILLARMO
 5      Special Assistant United States Attorney
        Attorneys for Defendant
 6      (*As authorized by email on March 27, 2020)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



              3
                                              ORDER
 1
 2          Pursuant to the stipulation of the parties (ECF No. 10), and finding good cause exists, IT

 3   IS ORDERED that the deadline for Plaintiff to serve Defendant with Plaintiff’s letter brief is

 4   extended to April 20, 2020.

 5
     IT IS SO ORDERED.
 6
 7      Dated:     March 30, 2020                             /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 4
